Cade 1:04-cr-00299-PLM ECF No. 162 filed 01/07/19 PagelD.1254 Page 1 of 2

FILED - GR
January 7, 2019 12:00 PM

CLERK OF COURT
U.S. DISTRICT COURT

ERN DISTRICT OF MICHIGAN ~~)
yk Scanned: iN\4 - / a 13

Dear Clerk,

Hel 2m Eugene thins, See Lugre. Athirs , 104
CR AM-Ol FA the western clistrict of of Michigan « St Mis the
Fm 14 years into Serving “A Manclarory [fe Sentence Por
an acciclental Aq overdose Lawalving heroin. SE kia
Comicked Dy a Sory Apri) to Qoob, on S Cooats, Coont |
clistrioution CE herin Cesvlting in deakh, Resulted in a Mandatory
life Sentence. Count 315 aw ConSpitacy, te distribote More
than loo grams of hemin, Resulted tn a Life Senter,
Count Q is PossesS fon wiih inteak Ay clistetoste heroin.
Counts Nand 5 ore distlbetion of hein ty a Per Son
under Al years oo 026 TL Cecteved So years on tse
SB Cemsining Counts. Also my \ Proc Felony drug Conmichan

“the. (easor for me wutiting iS because of He Criminal
Toshic feform bill “The Firse Sep he’ President Trump Suc
December Aim Qois. While 7 Awe yet to (ead te bill oy self

a firmly believe it ognies to my Sibation, Za a Non-yiolert
offender Serving a Mandotory Le Sentence for dings. Lun

though & went to tril Loe Since Hun vurode Sodge Bell
Chef Ostrich Todeg Robert H. Bell and acceged | Responsiilily _
(ealizing te Consequences 0 my cactions « During My Wneararahin
Ie also meiatuined pod quality londut as webl Z Completed
(nero f 5.

A Tost osk if 2 con be offered Guntel h ht fil
fasigde his fporbeity te gt ry Speedin back,
Thadehu for yor Hipe

iygore- Whink

Evyre Afhird

 
Eugene Alin ee 04 00299-PLM ECF No. 162 filed 01/07 IR.4255 ia ome
ase 1:04-cr- - 0. 162 file e Pe Ti aie
U.S.P, Pollock SHRED RT iA P89 — ga

 

Do, Box 2099 03 JAN 2019 PM LL

fo llock, LA 71467

Office of tre Clerk
United Stokes Disteict Coot
ANA Federat Boirding
WO Michigan NW
[Frand Racids MT AWS

Kagdadag{tyjpeagldibancdag ugh lias pf] EasdH apadepteldydeia] bell

42
fil
i
fy}
iq
x3
iQ
uw
